Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Druzbick on 5/6/2021.

The application has been amended as follows: 
In claim 1 line 9, insert the term “sealed” before –second accommodation-;
and in line 12 insert the phrase “and surrounded by the cover” after the word –space-; 
and delete the words “of an” before the term –inside-;
	In claim 8 line 11, insert the term “sealed” before –second accommodation-;
and in line 14 insert the phrase “and surrounded by the cover” after the word –space-; 
and delete the words “of an” before the term –inside-;
	In claim 18 line 14 insert the phrase “and surrounded by the cover” after the word –space-; and delete the words “of an” before the term –inside-.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-20 are allowed, with claims 1, 9 and 18 being independent.



a cover that forms a second accommodation space and is provided in the housing and spaced apart from the heating plate; and a temperature sensor provided in the housing having at least a portion accommodated in the second accommodation space to measure a temperature of an inside of the cover, wherein the cover has a same heat capacity as the heating plate, and wherein the temperature sensor measures a temperature of air filling the second accommodation space surrounded by the cover. 
The second accommodation space is sealed and the temperature sensor is surrounded by the cover based upon the above amendment.
 
The closest prior art is Mitsuo (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FREDERICK F CALVETTI/Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761